WELCH, Justice
(dissenting).
It seems to me that the majority opinion introduces a new concept into the legal philosophy and rules heretofore followed in reference to the requirements to constitute a valid and binding contract made by the governing board of a city or town or school district or county.
I believe it is sound to follow the rule that such a governing board must take some formal action as a board in the making of a contract with a second party in order to create a contractual money liability against public funds of the citizens who are represented by such board. I would affirm the trial court in view of our former decisions.